United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
D.C., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, PORT ARTHUR POST )
OFFICE, Port Arthur, TX, Employer
)
__________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1655
Issued: August 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2020 appellant filed a timely appeal from a July 21, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 37
percent permanent impairment of the left upper extremity, for which she previously received a
schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules
of Procedure. 20 C.F.R. § 501.5(b). On January 1, 2021 appellant requested withdrawal of her request for oral
argument.

FACTUAL HISTORY
On February 14, 2019 appellant, then a 56-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained multiple dog bites to her left hand while
in the performance of duty. OWCP accepted her claim for open bite of the left hand, initial
encounter, laceration without foreign body of left hand, and fracture of the unspecified phalanx of
the left ring finger, initial encounter for open fracture. Appellant stopped work on the date of
injury.
On February 15, 2019 Dr. Mathew Kergosien, a Board-certified orthopedist, performed an
irrigation and debridement of open wounds to the dorsum of the left hand, ulnar aspect of the left
small finger, and to the volar aspect of the left thumb with closure of traumatic wounds, irrigation
and debridement of the left ring finger open proximal phalanx fracture, irrigation and debridement
of left ring finger degloving wound, and closed reduction, percutaneous pinning of the left ring
finger proximal phalanx. He diagnosed dog bite, left hand with multiple open wounds including
the left thumb, left small finger, dorsal hand, large degloving wound of the left ring finger, with
soft tissue loss and exposed extensor tendon left ring finger proximal phalanx open fracture, and
complete disruption with segmental loss of ulnar-sided digital artery and nerve.
Appellant came under the treatment of Dr. Robert C. Kramer, a Board-certified
orthopedist, on February 20, 2019 for a left hand injury that occurred when she was attacked by
two dogs while delivering mail at work. X-rays of the left hand demonstrated a comminuted
fracture, extra articular, at the base of the ring proximal phalanx with evidence of percutaneous
pin stabilization and near anatomic alignment noted in both coronal and sagittal planes.
Dr. Kramer diagnosed complex dog bite injury of the left hand with large defect and left ring
finger. He advised that the defect would require flap closure with a full-thickness skin graft from
the proximal volar forearm. On February 28, 2019 Dr. Kramer performed a left fourth dorsal
metacarpal artery rotational flap closure of the left ring finger and diagnosed complex dog bite
injury, left ring finger.3 On October 8, 2019 he performed a left ring proximal interphalangeal
joint capsulotomy, left ring ulnar digital neuroplasty, excision, left hand dorsal scar neuroma,
release A1 pulley flexor tendon sheath, left middle, and excision, left ring scar contracture.
Dr. Kramer diagnosed left ring proximal interphalangeal joint traumatic contracture, left ring ulnar
digital neuroma, left hand dorsal scar neuroma, stenosing flexor tenosynovitis, left middle finger,
and left ring scar contracture.
Dr. Kramer treated appellant in follow-up on November 25 and December 23, 2019 and
noted that she was six weeks’ postsurgery. He indicated that she was attending physical therapy
and had returned to work with restrictions. Dr. Kramer diagnosed left ring proximal
interphalangeal joint traumatic contracture, status post capsulotomy, left ring ulnar digital
neuroma, status post neuroplasty, left hand dorsal scar neuroma, status post excision, stenosing
flexor tenosynovitis of the left middle, status post release, and left ring scar contracture, status post
excision. He opined that appellant was not at maximum medical improvement (MMI). On
January 13, 2020 appellant reported finishing her physical therapy. Examination demonstrated
3
On May 3, 2019 the employing establishment offered appellant a full-time modified city carrier position, effective
May 6, 2019. On May 6, 2019 appellant accepted the position and returned to work.

2

approximately 40 degree flexion contraction at the ring proximal interphalangeal (PIP) joint, 10
degree flexion contracture at the ring metacarpophalangeal (MCP) joint, wounds were flat, dorsal
scar nontender, and with no tenderness over the middle A1 pulley. Dr. Kramer noted that
appellant’s restrictions were permanent and opined that she was at MMI.
Appellant filed a claim for compensation (Form CA-7) for a schedule award dated
April 2, 2020. In support of her claim, she submitted a March 16, 2020 report from Dr. Kramer
on March 27, 2020. Dr. Kramer diagnosed left hand dog bite, left hand contracture, left hand
laceration without foreign body, and left finger fracture of unspecified phalanx of left ring finger.
Dr. Kramer noted that appellant reached MMI on March 12, 2020. He noted findings on physical
examination of a well-healed scar without signs of infection, deformity of the left hand/ring finger,
atrophy from the muscles in the compensable palmer and dorsal side of the left hand and in the
hypothenar hand as compared to the unaffected wrist and hand, large tender area over the dorsal
side of the left hand, considerable loss of function of the left hand with contractures and ankyloses
joints of the right finger, abnormal muscle tone, and atrophy of the compensable left hand.
Dr. Kramer referred to the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides)4 and utilized the diagnosis-based
impairment (DBI) rating method to find that, under Table 15-2 (Digit Regional Grid), page 392,
the class of diagnosis (CDX) for left thumb digital stenosing tenosynovitis (the closest tendon
pathology on the grid as there was no grid for hand contracture) was a class 1 impairment, grade
C, with a default value of six percent for the digit. He assigned a grade modifier for functional
history (GMFH) of 4 based on the QuickDASH score of 91 per Table 15-7, page 406. Dr. Kramer
assigned a grade modifier for physical examination (GMPE) of 1 due to mild palpatory findings
and decreased range of motion (ROM) pursuant to Table 15-8, page 408. Dr. Hebert assigned a
grade modifier for clinical studies (GMCS) of one for mild pathology pursuant to Table 15-9, page
410. He utilized the net adjustment formula (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX) =
(4-1) + (1-1) + (1-1) = +3, which resulted in a grade E or eight percent permanent impairment of
the left thumb, which converted to three percent permanent impairment of the left hand pursuant
to Table 15-12, page 421.
Dr. Kramer also utilized the ROM rating method and referenced Figure 15-13, page 462
and Table 15-30, page 468 (Upper Extremity Range of Motion Impairments) to find one percent
permanent impairment for flexion of the interphalangeal (IP) joint at 70 degrees, zero percent
permanent impairment for extension of the IP joint at 40 degrees, two percent permanent
impairment for flexion of the MCP joint at 50 degrees, zero percent permanent impairment for
extension of the MCP joint at zero degrees, four percent permanent impairment for adduction of
the carpometacarpal (CMC) joint at 4 centimeters, zero percent permanent impairment for radial
abduction of the CMC joint at 50 degrees. He combined these values pursuant to the Combined
Values Chart on page 604 to equal seven percent permanent impairment for the digit converted to
three percent permanent impairment for the left hand pursuant to Table 15-12, page 421.
With regard to the DBI rating method, under Table 15-2 (Digit Regional Grid), page 392,
the CDX for left index finger digital stenosing tenosynovitis resulted in a class 1 impairment, grade
4

A.M.A., Guides (6th ed. 2009).

3

C, with a default value of six percent for the digit. Dr. Kramer assigned a GMFH of 4 based on
the QuickDASH score of 91 per Table 15-7, page 406. He assigned a GMPE of 3 due to severe
decrease in ROM findings pursuant to Table 15-8, page 408. Dr. Kramer assigned a GMCS of 1
for mild pathology pursuant to Table 15-9, page 410. He utilized the net adjustment formula (41) + (3-1) + (1-1) = +5, which resulted in a grade E or eight percent permanent impairment of the
left index finger, which converted to three percent permanent impairment of the left hand pursuant
to Table 15-12, page 421.
Dr. Kramer also utilized the ROM rating methodology and referenced Figure 15-13, page
462 and Table 15-31, page 470 (Upper Extremity Range of Motion Impairments) to find 0 percent
permanent impairment for flexion of the distal interphalangeal (DIP) joint at 70 degrees, 0 percent
permanent impairment for extension of the DIP joint at 0 degrees, 21 percent permanent
impairment for flexion of the PIP joint at 60 degrees, 0 percent permanent impairment for
extension of the PIP joint at 0 degrees, 19 percent permanent impairment for flexion of the MCP
joint at 50 degrees, 7 percent permanent impairment for extension of the MCP joint at 5 degrees.
He combined these values pursuant to the Combined Values Chart on page 604 to equal 42 percent
permanent impairment for the digit converted to eight percent permanent impairment for the left
hand pursuant to Table 15-12, page 422.
With regard to the DBI rating method, under Table 15-2 (Digit Regional Grid), page 392,
the CDX for left middle finger digital stenosing tenosynovitis resulted in a class 1 impairment,
grade C, with a default value of six percent for the digit. Dr. Kramer assigned a GMFH of 4 based
on the QuickDASH score of 91 per Table 15-7, page 406. He assigned a GMPE of 3 due to severe
decrease in ROM findings pursuant to Table 15-8, page 408. Dr. Kramer assigned a GMCS of 1
for mild pathology pursuant to Table 15-9, page 410. He utilized the net adjustment formula (41) + (3-1) + (1-1) = +5, which resulted in a grade E or eight percent permanent impairment of the
left middle finger, which converted to three percent permanent impairment of the left hand, Table
15-12, page 421.
Dr. Kramer also utilized the ROM rating method and referenced Figure 15-13, page 462
and Table 15-31, page 470 (Upper Extremity Range of Motion Impairments) to find 10 percent
permanent impairment for flexion of the DIP joint at 40 degrees, 0 percent permanent impairment
for extension of the DIP joint at 0 degrees, 21 percent permanent impairment for flexion of the PIP
joint at 50 degrees, 0 percent permanent impairment for extension of the PIP joint at 0 degrees, 35
percent permanent impairment for flexion of the MCP joint at 20 degrees, 7 percent permanent
impairment for extension of the MCP joint at 10 degrees. He combined these values pursuant to
the Combined Values Chart on page 604 to equal 59 percent permanent impairment for the digit,
which converted to 12 percent permanent impairment for the left hand, Table 15-12, page 422.
With regard to the DBI rating method, under Table 15-2 (Digit Regional Grid), page 392,
the CDX for left ring finger digital stenosing tenosynovitis resulted in a class 1 impairment, grade
C, with a default value of six percent for the digit. Dr. Kramer assigned a GMFH of 4 based on
the QuickDASH score of 91 per Table 15-7, page 406. He assigned a GMPE of 4 due to very
severe decrease in ROM findings pursuant to Table 15-8, page 408. Dr. Kramer assigned a GMCS
of 3 due to severe pathology pursuant to Table 15-9, page 410. He utilized the net adjustment
formula (4-1) + (4-1) + (3-1) = +8, which resulted in a grade E or eight percent permanent

4

impairment of the left ring finger, which converted to three percent permanent impairment of the
left hand, pursuant to Table 15-12, page 421.
Dr. Kramer also utilized the ROM rating method and referenced Figure 15-13, page 462
and Table 15-31, page 470 (Upper Extremity Range of Motion Impairments) to find 30 percent
permanent impairment for flexion and extension of the DIP joint, 54 percent permanent
impairment for flexion of the PIP joint at 10 degrees, 3 percent permanent impairment for
extension of the PIP joint at -10 degrees, 48 percent permanent impairment for flexion of the MCP
joint at 10 degrees, 7 percent permanent impairment for extension of the MCP joint at -10 degrees.
He combined these values pursuant to the Combined Values Chart on page 604 to equal 90 percent
permanent impairment for the digit, which converted to 9 percent permanent impairment for the
left hand.
With regard to the DBI rating method, under Table 15-2 (Digit Regional Grid), page 391,
the CDX for left little finger digital stenosing tenosynovitis resulted in a class 1 impairment, grade
C, with a default value of six for the digit. Dr. Kramer assigned a GMFH of 4 based on the
QuickDASH score of 91 per Table 15-7, page 406. He assigned a GMPE of 4 due to very severe
decrease in ROM findings pursuant to Table 15-8, page 408. Dr. Kramer assigned a GMCS of 3
due to severe pathology pursuant to Table 15-9, page 410. He utilized the net adjustment formula
(4-1) + (4-1) + (3-1) = +8, which resulted in a grade E or eight percent permanent impairment of
the left little finger, which converted to three percent permanent impairment of the left hand
pursuant to Table 15-12, page 421.
Dr. Kramer also utilized the ROM rating method and referenced Figure 15-13, page 462
and Table 15-31, page 470 (Upper Extremity Range of Motion Impairments) to find 25 percent
permanent impairment for flexion of the DIP joint at 30 degrees, 2 percent impairment for
extension of the DIP joint at -10 degrees, 42 percent permanent impairment for flexion of the PIP
joint at 20 degrees, 3 percent permanent impairment for extension of the PIP joint at -10 degrees,
48 percent permanent impairment for flexion of the MCP joint at 10 degrees, 7 percent permanent
impairment for extension of the MCP joint at 0 degrees. He combined these values pursuant to
the Combined Values Chart on page 604 to equal 82 percent permanent impairment for the digit
converted to 8 percent permanent impairment for the left hand, Table 15-12, page 422.
Dr. Kramer referenced Table 15-11, page 420 and calculated 40 percent permanent
impairment for the hand converted to 36 percent permanent impairment of the left upper extremity
for the ROM method. He indicated that, since the ROM grade modifier was three and her
functional history grade adjustment was three, modification of the net modifier was required under
Table 15-36, page 477. The ROM impairment would be increased by ROM multiplied by 5
percent, or 1.8 percent rounded up to 2 percent upper extremity for a total permanent impairment
of 38 percent of the left upper extremity.
On April 23, 2020 Dr. Arthur S. Harris, a Board-certified orthopedist, serving as a district
medical adviser (DMA), reviewed a statement of accepted facts and the medical record, including
Dr. Kramer’s March 16, 2020 findings. He concurred with Dr. Kramer’s findings. Dr. Harris
indicated that the ROM method resulted in greater impairment and pursuant to the A.M.A., Guides
if more than one method is available to rate a particular impairment condition the method
producing the higher rating must be used. Using the Combined Values Chart, page 604, this

5

resulted in 36 percent impairment of the left upper extremity. The DMA advised that appellant
had greater functional loss than one would normally expect and the A.M.A., Guides allows for an
increase to the ROM impairment value for functional loss pursuant to Table 15-36, page 477.
Dr. Harris calculated an additional two percent permanent impairment of the upper extremity.
Using the Combined Values Chart this resulted in 37 percent left upper extremity impairment.
Dr. Harris addressed the discrepancies between his evaluation and Dr. Kramer who found 38
percent permanent impairment of the upper extremity based on the ROM method including 36
percent permanent impairment for ROM and an additional 2 percent permanent impairment for
pain, which significantly increases functional loss, indicating that Dr. Kramer mathematically
added these figures instead of using the Combined Values Chart on page 604. He found that the
date of MMI was March 12, 2020 when appellant was evaluated by Dr. Kramer.
On June 26, 2020 OWCP requested that Dr. Kramer review DMA Dr. Harris’ April 23,
2020 report and indicate whether he concurred with the impairment rating. If he did not concur,
it requested that he provide the specific reasons in a narrative report. In a note received on July 8,
2020, Dr. Kramer agreed with the findings of DMA Dr. Harris in his April 23, 2020 report.
By decision dated July 21, 2020, OWCP granted appellant a schedule award for 37 percent
permanent impairment of the left upper extremity. The award ran for 115.44 weeks from
March 12, 2020 through May 29, 2022 and was based on the March 12, 2020 report by Dr. Kramer
and the April 23, 2020 impairment rating of DMA Dr. Harris.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.7 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).8 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.9

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Chapter 2.808.5(a) (March 2017).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

6

In addressing upper extremity impairments, the sixth edition requires that the evaluator
identify the impairment CDX, which is then adjusted by a GMFH, GMPE, and GMCS.10 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable.12 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.13 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable.14
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.15 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)16
The Bulletin further advises: “If the rating physician provided an assessment using the
ROM method and the [A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the
DMA should independently calculate impairment using both the ROM and DBI methods and
identify the higher rating for the CE [clams examiner].”17

10

A.M.A., Guides 383-492.

11

Id. at 411.

12

Id. at 461.

13

Id. at 473.

14

Id. at 474.

15

FECA Bulletin No. 17-06 (issued May 8, 2017).

16

A.M.A., Guides 477.

17
FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).

7

The Board has held that, where the residuals of an injury to a member of the body specified
in the schedule award provisions of FECA18 extend into an adjoining area of a member also
enumerated in the schedule, such as an injury of a finger into the hand, of a hand into the arm or
of a foot into the leg, the schedule award should be made on the basis of the percentage loss of use
of the larger member.19
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.20
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than 37
percent permanent impairment of the left upper extremity, for which she previously received a
schedule award.
In support of her schedule award claim, appellant submitted a March 16, 2020 report from
Dr. Kramer who found 38 percent permanent impairment of the left thumb, index finger, middle
finger, and little finger digits under the sixth edition of the A.M.A., Guides based on the ROM
methodology. Dr. Kramer indicated that the ROM method resulted in greater impairment than the
DBI method and pursuant to the A.M.A., Guides if more than one method is available to rate a
particular impairment condition the method producing the higher rating must be used. Referencing
Table 15-11 on page 420 and Table 15-36, page 477, he determined that appellant’s left thumb,
index finger, middle finger, and little finger yielded 38 percent permanent impairment of the left
upper extremity. On July 8, 2020 Dr. Kramer amended his report and concurred with the DMA’s
impairment rating, which used the Combined Values Chart to calculate 37 percent permanent
impairment of the left upper extremity.
OWCP properly routed Dr. Kramer’s report to its DMA, Dr. Harris.21 In an April 23, 2020
report, the DMA utilized both the DBI methodology and ROM methodology and determined that
the ROM method provided the higher impairment rating. He properly calculated 36 percent
permanent impairment of the left upper extremity for the thumb, index finger, middle finger, and
little finger digits under the sixth edition of the A.M.A., Guides based on the ROM methodology.
The DMA advised that appellant had greater functional loss than one would normally expect and
the A.M.A., Guides allows for an increase to the ROM impairment value for functional loss
pursuant to Table 15-36, page 477. Dr. Harris calculated an additional two percent upper extremity
impairment. Using the Combined Values Chart this resulted in 37 percent permanent impairment
18

5 U.S.C. § 8107.

19

C.W., Docket No. 17-0791 (issued December 14, 2018); Asline Johnson, 42 ECAB 619 (1991); Manuel
Gonzales, 34 ECAB 1022 (1983). See supra note 8 at Chapter 2.808.5(e) (March 2017).
20

See supra note 8 at Chapter 2.808.6(f) (March 2017); see D.J., Docket No. 19-0352 (issued July 24, 2020).

21
See supra note 8 at Chapter 3.700, Exhibit 1 (January 2010); supra note 8 at Chapter 2.808.6a (March 2017); see
D.J., id.

8

of the left upper extremity. Dr. Harris determined that appellant attained MMI as of March 12,
2020, the date of Dr. Kramer’s impairment evaluation. The DMA explained that the discrepancy
between his and Dr. Kramer’s impairment rating was due to his mathematically adding 36 percent
left upper extremity impairment under the ROM methodology and the 2 percent impairment for
increased functional loss pursuant to Table 15-36, page 477 of the A.M.A., Guides instead of using
the Combined Values Chart on page 604. Upon review of the DMA’s report, Dr. Kramer
concurred in his impairment rating using the Combined Values Chart for 37 percent left upper
extremity impairment.
Both Dr. Kramer and the DMA properly explained appellant’s left hand permanent
impairment should be rated based on ROM methodology as it yielded a higher permanent
impairment rating than the DBI methodology.22
The Board finds that OWCP properly determined that the clinical findings and reports of
Dr. Kramer and the DMA constituted the weight of the medical evidence.23 There is no probative
medical evidence of record demonstrating greater impairment than previously awarded.24
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish greater than 37
percent permanent impairment of the left upper extremity, for which she previously received a
schedule award.

22

FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).
23

J.H., Docket No. 18-1207 (issued June 20, 2019); M.C., Docket No. 15-1757 (issued March 17, 2016).

24

See J.M., Docket No. 18-1334 (issued March 7, 2019).

9

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 9, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

